                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:20-CV-00056-KDB-DSC


 KELLY KUNDMUELLER,                                )
                                                   )
                    Plaintiff,                     )
                                                   )
 v.                                                )                    ORDER
                                                   )
 PENTAGON FEDERAL CREDIT                           )
 UNION AND TRANSUNION LLC,                         )
                                                   )
                  Defendants.                      )



       THIS MATTER is before the Court on “Defendant Pentagon Federal Credit Union’s

Motion to Dismiss Plaintiff’s Complaint under Rule 12(b)(6)” (document #6) filed July 15, 2020,

and Plaintiff’s “Amended Complaint …” (document #8) filed July 27, 2020.


       Rule 15 of the Federal Rules of Civil Procedure governs amendments to pleadings. Rule

15(a)(1) grants a party the right to “amend its pleading once as a matter of course,” if done within

twenty-one days after serving the pleading, Fed. R. Civ. P. 15(a)(1)(A), or “if the pleading is one

to which a responsive pleading is required,” a party may amend once as a matter of course,

provided that it does so within “21 days after service of a responsive pleading or 21 days after

service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(B).

The Rule further provides that leave to amend shall be freely given “when justice so requires.” Id.


       Plaintiff filed her Amended Complaint as of right twelve days after receipt of Defendant’s

Motion to Dismiss.




      Case 5:20-cv-00056-KDB-DSC Document 13 Filed 08/10/20 Page 1 of 2
       It is well settled that an amended pleading supersedes the original pleading, and that

motions directed at superseded pleadings are to be denied as moot. Young v. City of Mount Ranier,

238 F. 3d 567, 573 (4th Cir. 2001) (amended pleading renders original pleading of no effect);

Turner v. Kight, 192 F. Supp. 2d 391, 397 (D. Md. 2002) (denying as moot motion to dismiss

original complaint on grounds that amended complaint superseded original complaint).


       IT IS THEREFORE ORDERED that:


       1. “Defendant Pentagon Federal Credit Union’s Motion to Dismiss Plaintiff’s Complaint

under Rule 12(b)(6)” (document #6) is administratively DENIED as moot without prejudice.


       2. The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Kenneth D. Bell.


       SO ORDERED.                  Signed: August 10, 2020




      Case 5:20-cv-00056-KDB-DSC Document 13 Filed 08/10/20 Page 2 of 2
